 Case 17-31661            Doc 140         Filed 06/29/21 Entered 06/29/21 12:05:04      Desc Main
                                           Document Page 1 of 2

    FILED & JUDGMENT ENTERED
           Steven T. Salata


             June 29 2021


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                         _____________________________
                                                                                  J. Craig Whitley
                                                                           United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

In re:                              )
                                    )
Gary Louis Mitchell,                )                           Chapter 7
                                    )                           Case No. 17-31661
                        Debtor.     )
____________________________________)

                              ORDER TO APPEAR AND SHOW CAUSE

            THIS MATTER is before the Court on a review of the pro se Debtor’s Rule 1019

Report and Statement of Intent (Doc. No. 127, 131). The Court issued a Notice of Defective Filing

(Doc. No. 128) in response to the forms due to the issue that the Rule 1019 report contained new

information and the amended Form 106/206 Summary of Your Assets and Liabilities and Certain

Statistical Information was not included. The Notice provided that the Debtor was to file the

corrected documents by June 21, 2021. The Debtor did not file new documents but instead filed

the same forms and served them on interested parties.

            Accordingly, the Debtor is hereby ORDERED to APPEAR and SHOW CAUSE why

this case this case should not be dismissed, or sanctions imposed upon the Debtor. The Court will

conduct a hearing on this Order to Appear and Show Cause at 9:30 A.M. on July 26, 2021 at

Charles R. Jonas Federal Building, 401 West Trade Street, Courtroom 2B, Charlotte, North
 Case 17-31661            Doc 140   Filed 06/29/21 Entered 06/29/21 12:05:04     Desc Main
                                     Document Page 2 of 2

Carolina 28202, and the Debtor is ordered to APPEAR on that date. The Debtor is directed to

cure the noted issues prior to that hearing date.

         SO ORDERED.


This Order has been signed                                        United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.
